Citation Nr: 1628611	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-14 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for Hepatitis C.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 until November 1971 and from July 1972 until July 1974. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran. 

The Veteran requested a Board hearing to be held at his local RO (Travel Board hearing). See VA Form 9 received in May 2011. 

A letter was sent to the Veteran in August 2014 acknowledging his hearing request. Following the acknowledgement of the hearing request, the Veteran requested a withdrawal of his initial hearing request. However, in a January 2015 statement in support of the claim, the Veteran informed VA of his desire for a Board hearing via video conference at his local RO. To date, a new hearing has not been scheduled. 

The appeal must be remanded so the Veteran can be scheduled for a hearing as requested. 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the next available opportunity at the proper RO. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

[Please note that the Veteran now resides in Nebraska and is seeking this hearing at the Cheyenne, Wyoming VA Regional Office.]

The Veteran has the right to submit additional evidence and argument on this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




